NO. 07-08-0232-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 30, 2008





In re: JOHANSON LEE WATSON, 



Relator

______________________________________
 

Original Proceeding

_____________________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Pending before this court is the petition of Johanson Lee Watson for a writ of mandamus.  He requests that we “direct the trial court to comply with its own order.”  The order in question was entered in March of 2007 and required DNA testing on evidence involved in his criminal trial.  
We deny the petition.

According to relator's petition, he moved for DNA testing and appointed counsel
.  The trial court subsequently granted both requests.  However, relator, acting 
pro se
 despite having legal counsel, maintains that the trial court failed to comply with its directive and seeks a writ telling the “trial court to comply with its own order” and apparently cause the DNA testing to occur.

In civil cases, a party is entitled to represent himself or to be represented by an attorney, but he is not entitled to representation partly by counsel and partly 
pro se
. 
  Tex. R. Civ. P
. 7; 
In re Sondley
, 990 S.W.2d 361, 362 (Tex. App.–Amarillo 1999, orig. proceeding).  Moreover, we have no obligation to accept or consider pleadings filed 
pro se 
by a party who is represented by counsel.  
In re Sondley
, 990 S.W.2d at 362.  So, because Watson has appointed counsel but no right to hybrid representation, we deny his petition for a writ of mandamus per our holding in 
Sondley
. 	



Brian Quinn

         Chief Justice